UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 20, 2014 EUREKA FINANCIAL CORP. (Exact Name of Registrant as Specified in Its Charter) Maryland (State or other jurisdiction of incorporation or organization) 000-54238 (Commission File Number) 27-3671639 (IRS Employer Identification No.) 3455 Forbes Avenue, Pittsburgh, Pennsylvania 15213 (Address of principal executive offices) (Zip Code) (412) 681-8400 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On October 20, 2014, Eureka Financial Corp. (the “Company”) issued a press release announcing its financial results for the quarter and year ended September 30, 2014.A copy of the Company’s press release is attached as Exhibit 99.1 and is furnished herewith. Item 8.01Other Events. On October 21, 2014, the Company issued a press release announcing that its Board of Directors has approved a special cash dividend of $0.10 per share. The special cash dividend will be paid, on or about November 30, 2014, to stockholders of record as of November 15, 2014.A copy of the Company’s press release is attached as Exhibit 99.2 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d)Exhibits NumberDescription 99.1Press Release dated October 20, 2014 99.2Press Release dated October 21, 2014 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. EUREKA FINANCIAL CORP. Date: October 22, 2014 By: /s/Gary B. Pepper Gary B. Pepper Executive Vice President and Chief Financial Officer
